        Case 2:16-cv-00264-APG-BNW Document 34
                                            33 Filed 04/29/20
                                                     04/27/20 Page 1 of 6


 1   FAEGRE DRINKER BIDDLE & REATH LLP
     TARIFA B. LADDON (admitted Pro Hac Vice)
 2   tarifa.laddon@faegredrinker.com
     THEODORE O’REILLY (admitted Pro Hac Vice)
 3   theodore.oreilly@faegredrinker.com
     11766 Wilshire Boulevard, Suite 750
 4   Los Angeles, CA 90025
     Telephone: (310) 500-2090
 5   Facsimile: (310) 500-2091
 6   Attorneys for Defendants
     BIOMET, INC. and
 7   BIOMET ORTHOPEDICS, LLC
 8   JAMES R. CHRISTENSEN P.C.
     JAMES R. CHRISTENSEN
 9   (Nevada Bar. No. 0003861)
     jim@jchristensenlaw.com
10   601 S. 6th St.
     Las Vegas NV 89101
11   Telephone: (702) 272-0406
     Facsimile: (702) 272-0415
12
     Attorneys for Plaintiff
13   REBECCA FRANKS
14   [Additional attorneys listed on following page]
15
                                  UNITED STATES DISTRICT COURT
16
                                            DISTRICT OF NEVADA
17
18     REBECCA FRANKS,                                 Case No.: 2:16-cv-00264-APG-BNW
19                             Plaintiff,              Honorable Andrew P. Gordon
                                                       Honorable Brenda Weksler
20            vs.
                                                       JOINT STIPULATION TO AMEND
21     BIOMET, INC.; BIOMET                            SCHEDULING ORDER DUE TO
       ORTHOPEDICS, LLC,                               COVID-19 PUBLIC HEALTH
22                                                     EMERGENCY
                               Defendants.             (Second Request)
23
24                                                     Case Remanded: December 28, 2018
25
26
27
28


       STIPULATION TO AMEND SCHEDULING ORDER DUE TO COVID-19 PUBLIC HEALTH EMERGENCY
       Case 2:16-cv-00264-APG-BNW Document 34
                                           33 Filed 04/29/20
                                                    04/27/20 Page 2 of 6


 1   ALVERSON TAYLOR & SANDERS
     LEANN SANDERS
 2   (Nevada Bar No. 000390)
     lsanders@alversontaylor.com
 3   6605 Grand Montecito Parkway, Suite 200
     Las Vegas, NV 89149
 4   Telephone: (702) 384-7000
     Facsimile: (702) 385-7000
 5
     Attorneys for Defendants
 6   BIOMET, INC. and
     BIOMET ORTHOPEDICS, LLC
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      STIPULATION TO AMEND SCHEDULING ORDER DUE TO COVID-19 PUBLIC HEALTH EMERGENCY
        Case 2:16-cv-00264-APG-BNW Document 34
                                            33 Filed 04/29/20
                                                     04/27/20 Page 3 of 6


 1          Plaintiff Rebecca Franks (“Plaintiff”), together with Defendants Biomet Inc. and
 2   Biomet Orthopedics, LLC (collectively, “Biomet,” and together with Plaintiff, the “Parties”),
 3   by and through their respective undersigned counsel, respectfully move the Court for an
 4   extension of pre-trial deadlines as amended by the Court on February 11, 2020 (Dkt. No. 31)
 5   by approximately five months, due to the coronavirus (COVID-19) public health emergency
 6   in Nevada, California, and other states where the Parties’ counsel and client representatives
 7   are located. In support of their stipulation, the Parties state as follows:
 8          1.     As this Court knows, this case involves a variety of product liability claims
 9   against Biomet due to Plaintiff’s use of the Biomet M2a Metal-on-Metal Hip Replacement
10   System. The Parties have actively litigated this case upon remand. Declaration of Theodore
11   O’Reilly (“O’Reilly Decl.”), ¶ 2. To avoid a repetitive account of this matter’s previous
12   proceedings in the instant stipulation, the Parties refer the Court to ¶¶ 1-7 in the Parties’
13   previous Stipulation to Amend Scheduling Order. Dkt. No. 30.
14          2.     The United States District Court for the District of Nevada recently
15   recognized the increasing threat of COVID-19, as acknowledged in the Court’s most recent
16   General Orders 2020-05 and 2020-04. Due to this ongoing public health crisis, the Parties’
17   discovery efforts, including fact witness and expert depositions, over the next few months
18   are severely affected, as Plaintiff’s counsel, Biomet’s counsel, the Parties to this action, and
19   witnesses, live all over the United States and cannot safely travel due to the risk and travel
20   limitations posed by COVID-19. Any mediation attendance would be severely affected as
21   well. O’Reilly Decl., ¶ 3.
22          3.     As a result, the Parties hereby stipulate to continue the discovery and other
23   pre-trial deadlines for approximately five months. O’Reilly Decl., ¶ 4.
24          4.     The Parties agree that it would be most productive to conduct these
25   proceedings and preparation for these proceedings in-person. O’Reilly Decl., ¶ 5.
26          5.     This is the Parties’ second request for an extension of deadlines. O’Reilly
27   Decl., ¶ 6.
28

                                                   -1-
      STIPULATION TO AMEND SCHEDULING ORDER DUE TO COVID-19 PUBLIC HEALTH EMERGENCY
          Case 2:16-cv-00264-APG-BNW Document 34
                                              33 Filed 04/29/20
                                                       04/27/20 Page 4 of 6


 1             6.       This request does not affect a trial date, as one has not yet been set. O’Reilly
 2    Decl., ¶ 7.
 3             7.       This request is not made for the purpose of undue delay. O’Reilly Decl., ¶ 8.
 4             IT IS HEREBY STIPULATED AND REQUESTED, by and between the Parties
 5    and their respective counsel, that discovery, motion, and other pre-trial deadlines be
 6    extended as specified in this stipulation as follows:
            • Last date to complete case-specific fact discovery from July 3, 2020 to December
 7
                4, 2020.
 8
               • Last date for Plaintiff to designate and serve expert witness reports for case-
 9               specific experts from August 19, 2020 to January 15, 2021.
10
               • Last date for Defendants to designate and serve expert witness reports for case-
11               specific experts from September 24, 2020 to February 25, 2021.
12
               • Last date to disclose rebuttal experts from October 2, 2020 to March 5, 2021.
13
               • Last date to complete case-specific expert discovery from October 29, 2020 to
14
                 March 31, 2021.
15
               • Last date to file motions in limine and dispositive motions from December 4,
16               2020 to May 7, 2021.
17
18
19    Dated: April 27, 2020                               FAEGRE DRINKER BIDDLE & REATH LLP
      IT IS ORDERED that ECF No. 33 is
20    GRANTED in part and DENIED in part. It              By: /s/ Theodore O’Reilly
      is granted to the extent that the Court will                Tarifa B. Laddon (Pro Hac Vice)
21
      extend the discovery deadlines but it is                    Theodore O’Reilly (Pro Hac Vice)
22    denied to the extent the parties are
      requesting roughly an additional five               Attorneys for Defendants
23    months. The Court will extend the                   BIOMET, INC. and BIOMET ORTHOPEDICS,
                                                          LLC
24    discovery deadlines in this case by 90
      days. If the parties need additional time
25    beyond this for discovery, they may
      request another extension.
26   IT IS SO ORDERED

     DATED: April 28, 2020
27
28
     __________________________________________________
     BRENDA WEKSLER
     UNITED STATES MAGISTRATE JUDGE                       -2-
        STIPULATION TO AMEND SCHEDULING ORDER DUE TO COVID-19 PUBLIC HEALTH EMERGENCY
Case 2:16-cv-00264-APG-BNW Document 34
                                    33 Filed 04/29/20
                                             04/27/20 Page 5 of 6
        Case 2:16-cv-00264-APG-BNW Document 34
                                            33 Filed 04/29/20
                                                     04/27/20 Page 6 of 6


 1                                 CERTIFICATE OF SERVICE
 2          The undersigned certifies that service of the foregoing pleading or paper was sent via
 3   electronic service on April 27, 2020, to the following attorneys of record:
 4                                     James R. Christensen
                                   JAMES R. CHRISTENSEN P.C.
 5                                         601 S. 6th St.
                                       Las Vegas NV 89101
 6
 7                                                     /s/ Rosie Garcia-Zapatero
 8                                                         Rosie Garcia-Zapatero

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -4-
                                       CERTIFICATE OF SERVICE
